Title: Thomas Jefferson to David Bailie Warden, 17 May 1816
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Dear Sir
             Monticello May 17. 16
          
          I recieved last night your favor of Feb. 20. and hasten to acknolege it by return of mail, in the hope it may be in time to reach mr Gallatin before his departure. I should have associated you myself with mr Ticknor in requesting the friendly office of purchasing some books for me, but at the time he left this country your letters had given me reason to believe you might be on a return to it. his visit
			 to Germany too gave a chance of better editions of the classical books. I particularly requested of him, should you be still in Paris, to call on you in my name, as one whom I especially respected, and to consult you in the execution of my book-commission. in the application he has made to you on that subject he has but
			 fulfilled my wishes, and I have now to thank you for your readiness in undertaking it, and to pray you to add to the catalogue I sent him, the ‘Opere di Platone di Dardi Bembo,’ published at Venice in 1601. in 5.v. 12mo and probably to be had in Paris.—of the several copies you sent me of Talleyrand’s certificate, I made the best use in my power and sincerely regret it was to no better effect.—you will have seen from our papers the designation of our next president. there will be no
			 republican opposition to Monroe. the federal states of Connecticut & Delaware, & the feeble and declining federal majorities of Massachusets and Rhode island will oppose pro formâ only. he will certainly therefore be our next president. there is great and general content in this country with the conduct of our administration and the issue of the war. altho’ our
			 taxes this year have been five times greater than we ever paid before, they have been paid with unexampled chearfulness and punctuality. I hope therefore the debt contracted will be diminished
			 rapidly. the great prices given for tobacco have produced great preparations for the present year, which however will be baffled by the weather. the spring has been unusually dry and cold. our
			 average morning cold for the month of May in other years has been 63° of Farenheit. in the present month it has been to this day an average of 53° and one morning as low as 43°. repeated frosts have killed the early fruits and the crops of tobacco and wheat will be poor. about the middle of April they had at Quebec snow a foot deep. mr and mrs Randolph and our family are well, and desire me to place here their great esteem for you, to which I beg leave to add the assurances of mine and my best wishes for your health and welfare.
          Th: Jefferson
        